DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (3905662) in view of Butler (20180332961).  

    PNG
    media_image1.png
    359
    508
    media_image1.png
    Greyscale

Regarding claim 1, Richmond teach(es) the structure substantially as claimed, including a mobile storage container device (10) comprising a housing (11-12); and a plurality of wheels (27) attached to the housing; but fail(s) to teach work surfaces.  However, Butler teaches the inclusion, on a housing (110), of a plurality of repositionable work surfaces/tabletops (170) movably attached to the housing; and a plurality of drawers (A in Fig. 4 Annotated) positionable within the interior of the housing.  It would have been obvious to one of ordinary skill in the art to add work surfaces and drawers, as taught by Butler, to the housing of Richmond, in order to provide additional storage capacity.  
Regarding claim 6, Richmond teaches a column divider (17, 23) and at least one repositionable shelf (43).
Regarding claim 7, the examiner takes OFFICIAL NOTICE that mounting a supply checklist upon a cabinet is well-known in the art.  It would have been obvious to one of ordinary skill in the art to mount a supply checklist to the housing of Richmond, in order to assist a user when refilling the housing.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (3905662) & Butler (20180332961) in view of Rand (20080129167).  Richmond as modified teach(es) the structure substantially as claimed, including drawers (A of Butler); but fail(s) to teach reconfigurable dividers.  However, Rand teaches the inclusion, in a drawer (26), of a plurality or reconfigurable dividers (74).  It would have been obvious to one of ordinary skill in the art to add reconfigurable dividers, as taught by Rand, to at least one of the drawers of Richmond as modified, in order to compartmentalize the drawer while reducing extraneous movement of the drawer’s contents (as suggested by par. 40 of Rand).  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (3905662) & Butler (20180332961) in view of McHatet (9241584).  Richmond as modified teach(es) the structure substantially as claimed, including a housing (11-12); but fail(s) to teach making the housing from transparent or translucent material.  However, McHatet teaches making a housing (60, 60’, 80, 80’) from transparent or translucent material (col. 3, lines 43-47 & col. 5, lines 13-14).  It would have been obvious to one of ordinary skill in the art to make the housing of Richmond as modified from transparent or translucent material, as taught by McHatet, in order to allow a user to ascertain the contents of the housing without having to open it.  
Claims 5, 16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (3905662) & Butler (20180332961) in view of Kaiser (5480170).  
Regarding claims 5 & 16, Richmond as modified teach(es) the structure substantially as claimed, including a housing (11-12); but fail(s) to teach a telescoping handle.  
Regarding claim 16, Richmond teaches mobile storage container device comprising a first housing (11) having a first interior (i.e., space between 16-18); a second housing (12) having a second interior (i.e., space between 22-24) and hingedly attached to said first housing (see Abstract, cl. 1, & Figs. 2-3); a plurality of wheels (27) attached to each of the first housing and the second housing; wherein the first interior and the second interior are accessible when the first housing is rotated about the second housing (Figs. 2-3).  Additionally, the examiner takes OFFICIAL NOTICE that adding a brake to a caster wheel is well-known is well-known in the art.  It would have been obvious to one of ordinary skill in the art to add a brake to at least one of the wheels of Richmond, in order to allow the housing to be selectively fixed in a given location.  
Regarding claim 18, the examiner takes OFFICIAL NOTICE that mounting a supply checklist upon a cabinet is well-known in the art.  It would have been obvious to one of ordinary skill in the art to mount a supply checklist to the housing of Richmond, in order to assist a user when refilling the housing.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (3905662), Butler (20180332961), & Kaiser (5480170) in view of Rand (20080129167).  Richmond as modified teach(es) the structure substantially as claimed, including drawers (A of Butler); but fail(s) to teach reconfigurable dividers.  However, Rand teaches the inclusion, in a drawer (26), of a plurality or reconfigurable dividers (74).  It would have been obvious to one of ordinary skill in the art to add reconfigurable dividers, as taught by Rand, to at least one of the drawers of Richmond as modified, in order to compartmentalize the drawer while reducing extraneous movement of the drawer’s contents (as suggested by par. 40 of Rand).  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (3905662), Butler (20180332961), & Kaiser (5480170) in view of McHatet (9241584).  Richmond as modified teach(es) the structure substantially as claimed, including a housing (11-12); but fail(s) to teach making the housing from transparent or translucent material.  However, McHatet teaches making a housing (60, 60’, 80, 80’) from transparent or translucent material (col. 3, lines 43-47 & col. 5, lines 13-14).  It would have been obvious to one of ordinary skill in the art to make the housing of Richmond as modified from transparent or translucent material, as taught by McHatet, in order to allow a user to ascertain the contents of the housing without having to open it.  
Claims 8, 10, & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (3905662) & Butler (20180332961) in view of Shupp (3797643).  
Regarding claim 8, Richmond as modified teach(es) the structure substantially as claimed, including a housing (11-12 of Richmond) having an interior; a plurality of drawers (A of Butler) positionable within the interior of the housing; and a plurality of wheels (27 of Richmond) attached to the housing; but fail(s) to teach top & front doors.  However, Shupp teaches the inclusion, on a housing (11 & 13-15), of a top door (19) attached to a top of the housing and providing access to the interior, and a front door (16) attached to a front of the housing and providing access to the interior.  It would have been obvious to one of ordinary skill in the art to add top & front doors to each of the housings of Richmond as modified, in order to prevent items from falling out of the fronts of the housings when opened, and to increase user convenience by allowing the contents of the housings to be accessed from the top as well as the front (as suggested by Shupp).  Hence, Richmond as modified would teach a pair of top doors (19 of Shupp) and a pair of front doors (16 of Shupp) on the housings (11, 12).  
Regarding claim 10, Richmond as modified teaches a work space (170 of Butler) repositionable between a stowed position and a deployed position (Figs. 1-2 of Butler).  
Regarding claim 14, Richmond teaches a column divider (17, 23) and at least one repositionable shelf (43).
Regarding claim 15, the examiner takes OFFICIAL NOTICE that mounting a supply checklist upon a cabinet is well-known in the art.  It would have been obvious to one of ordinary skill in the art to mount a supply checklist to the housing of Richmond, in order to assist a user when refilling the housing.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (3905662), Butler (20180332961), & Shupp (3797643) in view of Rand (20080129167).  Richmond as modified teach(es) the structure substantially as claimed, including drawers (A of Butler); but fail(s) to teach reconfigurable dividers.  However, Rand teaches the inclusion, in a drawer (26), of a plurality or reconfigurable dividers (74).  It would have been obvious to one of ordinary skill in the art to add reconfigurable dividers, as taught by Rand, to at least one of the drawers of Richmond as modified, in order to compartmentalize the drawer while reducing extraneous movement of the drawer’s contents (as suggested by par. 40 of Rand).  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (3905662), Butler (20180332961), & Shupp (3797643) in view of McHatet (9241584).  Richmond as modified teach(es) the structure substantially as claimed, including a housing (11-12); but fail(s) to teach making the housing from transparent or translucent material.  However, McHatet teaches making a housing (60, 60’, 80, 80’) from transparent or translucent material (col. 3, lines 43-47 & col. 5, lines 13-14).  It would have been obvious to one of ordinary skill in the art to make the housing of Richmond as modified from transparent or translucent material, as taught by McHatet, in order to allow a user to ascertain the contents of the housing without having to open it.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (3905662), Butler (20180332961), & Shupp (3797643) in view of Kaiser (5480170).  Richmond as modified teach(es) the structure substantially as claimed, including a housing (11-12); but fail(s) to teach a telescoping handle.  However, Kaiser teaches a telescoping handle (16) attached to a housing (12).  It would have been obvious to one of ordinary skill in the art to add a telescoping handle, as taught by Kaiser, to the housing of Richmond as modified, in order to allow the housing to be pulled as well as pushed, thereby increasing the ease & flexibility with which the housing may be repositioned.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637